Citation Nr: 0117823	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  96-42 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to the service-connected residuals of right ankle 
fracture.  

2.  Entitlement to service connection for cerebrovascular 
accident residuals as secondary to the service-connected 
residuals of right ankle fracture.  

3.  Entitlement to service connection for a psychiatric 
disorder as secondary to the service-connected residuals of 
right ankle fracture.  

4.  Entitlement to a disability rating in excess of 
30 percent for residuals of right ankle fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to August 
1959.  

By a rating decision in October 1999, the regional office 
(RO) determined that the veteran was not competent to handle 
disbursement of funds.  The veteran's spouse is his custodian 
for those purposes and on this appeal.  The veteran and his 
spouse have appeared at several hearings, including at the RO 
in April 1996, at the Central Office before the undersigned 
Member of the Board of Veterans' Appeals (Board) in November 
1997, and most recently before a hearing officer at the RO in 
August 2000.  

This appeal was originally before the Board from a September 
1995 rating action by a RO which confirmed and continued a 
30 percent evaluation for the veteran's right ankle 
disability.  By a Remand in May 1998, the Board requested 
further development of the clinical evidence.  The Board also 
noted that the record reflected that the veteran had raised 
the issues of service connection for hypertension, residuals 
of a cerebrovascular accident and a psychiatric disability as 
secondary to his service-connected right ankle condition or 
to treatment received for the ankle disability.  The Board 
referred these matters to the RO for appropriate action.  

In addition to action requested regarding the increased 
rating claim, in June 1999 the RO denied as not well grounded 
the veteran's entitlement to service connection for 
hypertension, cerebrovascular accident and its residuals, 
mood disorder, also claimed as an anxiety disorder, secondary 
to a general medical condition or to stroke residuals or 
addiction to prescription drugs for treatment of the service-
connected right ankle condition.  The following month, the 
representative submitted a statement in which it was 
indicated that the veteran disagreed with those decisions and 
was seeking appellate review.  The veteran was provided a 
statement of the case on the issues in August 1999, and the 
veteran's substantive appeal was received by the RO the 
following month.  

During the hearing at the RO in August 2000, the 
representative raised the issue of entitlement to special 
monthly compensation due to loss of use of the right foot as 
reflected in a physician's statement submitted at the 
hearing.  This matter has not been developed or certified on 
appeal, and it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The VA has accomplished all reasonable efforts to assist 
the veteran in obtaining evidence necessary to substantiate 
his claims and all relevant evidence necessary for an 
equitable resolution of the issues on appeal is now of 
record.  

2.  Hypertension, cerebrovascular accident residuals, and a 
psychiatric disorder were not manifested during service or 
for years thereafter.  

3.  Service connection has been in effect for residuals of 
right ankle fracture for decades, and the service connected 
disability has been rated as 30 percent disabling for many 
years.  The veteran has taken various medications for his 
ankle disability over the years for relief of pain.  

5.  The veteran's hypertension, cerebrovascular accident 
residuals, and psychiatric disorder cannot be causally 
related to his service connected ankle condition or the 
medications taken therefore and the ankle condition has not 
aggravated the other disabilities.  

6.  The right ankle disability is manifested by loss of pain-
free motion which causes marked ankle disability but there is 
no malunion of the tibia and fibula.  A brace is not 
medically required 


CONCLUSIONS OF LAW

1.  Hypertension, cerebrovascular accident residuals, and a 
psychiatric disorder, however characterized, were not 
incurred in or aggravated during active service; and neither 
hypertension nor cerebrovascular accident residuals may be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2000).  

2.  Hypertension, cerebrovascular accident residuals, and a 
psychiatric disorder cannot be medically recognized as being 
aggravated by or proximately due to or the result of service 
connected disability or the treatment therefore.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.310 (2000); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  

3.  The criteria for a rating in excess of 30 percent for 
residuals of right ankle fracture are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5010, 5262 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became effective.  The VCAA essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  One 
consequence of the Act is that the VA has a heightened duty 
to assist in the development of the veteran's claim by 
exhausting all reasonable administrative procedures to assist 
the veteran in the development of his claim.  

Regarding the service connection issues, in April 2001, the 
RO informed the veteran and his legal custodian of the 
establishment of the VCAA and its impact on his claim; that 
his case had been reviewed under the VCAA; and that the 
actions taken with regard to his claims had complied with the 
VCAA.  He was informed that he could seek further assistance 
with his claims by either calling the RO, writing to the RO, 
or by using the benefits information web site provided for 
veterans.  His representative was provided a copy of this 
letter.  No response is of record.  No interested party has 
indicated that additional evidence exists which has not been 
obtained or that any other additional action is necessary.  
It is also noteworthy that the multiple statements of the 
case which have been provided contained clear and concise 
substantive reasons why the claim had been denied on a merits 
basis.  Inasmuch as consideration of the claims has been 
ongoing for many years and all relevant evidence necessary 
for an equitable disposition of the veteran's claims is of 
record, it is the judgment of the Board that resolution of 
the matter should not be further delayed.  

I.  Factual Background

The service medical records reflect that the veteran 
sustained a right trimalleolar fracture following a parachute 
jump in April 1957.  An open reduction of the medial and 
lateral malleolus was performed in May 1957.  Fixation screws 
were removed in July 1957.  The veteran subsequently 
developed post traumatic arthritis and was under periodic 
observation in the outpatient clinic.  On hospitalization in 
January 1959, the physical examination was within normal 
limits except for slight limitation of motion of the right 
ankle on flexion and extension.  There was a subjective 
complaint of pain in the outer excursion of motion.  The 
diagnosis was arthritis due to direct trauma of the right 
tibiotalar joint, secondary to trimalleolar fracture 
sustained in April 1957 in a parachute jump.  On 
hospitalization in February and March 1959 for diagnostic 
study of his ankle and urethritis, the physical examination 
was otherwise normal.  

The report of the veteran's separation medical examination in 
June 1959 reflects that the veteran's blood pressure was 
118/72.  There was no cardiovascular abnormality 
demonstrated, and the psychiatric status was normal.  

On VA examination in December 1959, the veteran's blood 
pressure was 120/88.

By a rating decision in December 1959, the RO granted service 
connection for residuals of fracture of the right ankle, 
assigning a 20 percent disability evaluation.  By a rating 
decision in December 1964, the disability rating was reduced 
from 20 to 10 percent, effective March 1, 1965.  

The report of VA examinations in November 1964, November 
1966, and August 1969, were directed to right lower extremity 
complaints with no complaints or findings relating to 
hypertension.  

A report from the Puritan Family Clinic, signed by Marvin 
Goldberg, M.D., and dated in February 1981, initially 
reflects a diagnosis of malignant hypertension.  On VA 
examination in March 1981, the veteran reported being treated 
for blood pressure by Dr. Goldberg from 1978 to 1981.  In 
March 1981, Dr. Goldberg reported diagnoses including 
hypertension and arthritis of the right ankle.  

In September 1981, the veteran's spouse reported that the 
veteran was unable to obtain employment and that this had 
thrown him into depression because he was unable to provide 
for his family.  

In June 1982, the Board denied a rating in excess of 10 
percent for the service-connected right ankle disorder.  

In January 1988, the veteran informed the RO that he believed 
his service-connected ankle disorder caused his blood 
pressure problem.  

When the RO requested supporting data from Dr. Goldberg, he 
responded in February 1988 that the veteran was under his 
care for degenerative right ankle arthritis and high blood 
pressure and that "ankle pains effect blood pressure."  

The veteran was treated for hypertension at Jackson Memorial 
Hospital in October 1989.

VA outpatient treatment reports for the late 1980's and 
1990's reflect ongoing treatment for chronic right lower 
extremity pain and for hypertension.  

In September 1990, David R. Basch, D.P.M., reported that the 
veteran was first seen in the office in February 1989, and 
that he had been seen on a regular basis due to 
osteoarthritis of the right ankle.  It was further noted that 
the veteran has high blood pressure.  

On VA examination in April 1991, there was a diagnosis of 
fracture of the right ankle, postoperative open reduction 
with residual pain.  

On VA orthopedic examination in April 1992, there was a 
diagnosis of post-traumatic arthritis of the right ankle.  

On VA psychiatric examination in April 1992, it was the 
examiner's opinion that the veteran was taking Valium and 
Tylenol #3 for appropriate conditions and within the 
recommended dosage range.  There were diagnoses of anxiety 
disorder, NOS, with depression, and drug abuse not diagnosed 
on this examination.  

The veteran was scheduled for a cardiovascular examination by 
the VA in April 1992, but he arrived late and was rescheduled 
for the following month.  He failed to report for that 
appointment.  
In October 1992, the veteran reported that with regard to 
verification of his claim based on information from treating 
physicians, Dr. Pablo had closed his office.  The veteran was 
unaware of any way to obtain medical records pertaining to 
treatment.  

A report from the Carolinas Medical Center reflects that the 
veteran had had a severe headache in February 1992 and was 
hospitalized by his physician for control of labile 
hypertension.  He had a blood pressure of 213/149 on arrival 
at the hospital.  As his blood pressure was controlled his 
headache was alleviated.  An MRI scan was interpreted as 
supporting the conclusion that the veteran simply had a 
hypertensive hemorrhage.  

By a rating decision of June 1994 the RO increased the 
disability rating of 20 percent for the right ankle fracture 
residuals, which had been in effect from September 1989, to 
30 percent, effective from January 1994.  The reasons cited 
for the action were that VA and private treatment records for 
1993 reflected treatment for right lower extremity complaints 
including pain and swelling which resulted in the temporary 
use of crutches.  

On VA orthopedic examination in July 1995, it was noted that 
the veteran had post-traumatic arthritis in the right ankle, 
wore a brace, used a crutch, and had some difficulty getting 
around.  He walked with a limp.  Medial and lateral incisions 
were well healed.  There was some mild malleolar deformity 
noted.  Dorsiflexion was to 5 degrees, plantar flexion was to 
20 degrees, and subpatellar motion was 50 percent and 
limited.  There was pain in all ranges of motion.  The 
diagnoses were status post fracture of the right ankle post 
treatment by open reduction and fixation medially and 
laterally, and residual post-traumatic arthritis secondary 
thereto with confirmation by X-rays.  The X-ray report 
reflects that some bony fragmentation was identified 
involving the region of the medial malleolus which could be 
secondary to old trauma.  The remainder of the bony 
structures of the ankle were intact and unremarkable.  There 
was slight narrowing of the joint space compatible with post-
traumatic arthritic changes.  

A rating decision by the RO in September 1995 denied service 
connection for an anxiety disorder in addition to continuing 
the 30 percent disability rating for service-connected ankle 
disability.  

In October 1995, the veteran disagreed with the rating for 
the ankle disorder noting that he wore a brace because of 
nonunion and loose motion.  

In an undated statement from the Golden Foot Clinic, Golden 
Higgwe, D.P.M., reported that the veteran had been his 
patient since October 1996 and had been treated for right 
ankle and foot pain.  The veteran was instructed to wear a 
support ankle brace and a foot brace.  He was also instructed 
to continue foot/muscle therapy and follow-up in the clinic.  
The veteran described severe ankle and foot pain for which he 
had been prescribed pain medication.  The record also 
indicated that he had had several strokes.  Clinical records 
provided by Dr. Higgwe for 1996 and 1997 reflect that the 
veteran complained of pain in the right ankle and foot, and 
pain on range of motion.  Crepitus on motion and a medial 
tibial prominence were noted.  The veteran's complaints were 
described as chronic pain from the old fracture.  

In March 1997, Ronald E. Little, M.D., reported that the 
veteran was seen that month stating that he injured his right 
leg while on a parachute jump in 1957.  Reportedly, he had 
had surgery with plates and screws inserted in his ankle.  
These were subsequently removed and the veteran reportedly 
developed a footdrop.  He had worn a brace for the past 
10 years because of inability to dorsiflex the foot.  
Reportedly, he had pain in the right ankle, with swelling and 
inability to dorsiflex the foot.  X-rays of the ankle 
revealed a significant amount of arthritis.  There was fusion 
of the syndesmotic ligament.  It was Dr. Little's impression 
that the veteran had a footdrop on the right with fused 
syndesmotic ligament.  The veteran was started on Naprosyn.

In May 1997, Banda P. Reddy, M.D., reported that the veteran 
had a history of arthritis in the right ankle which at times 
caused swelling of the right ankle and right foot.  No 
surgical history was reported.  It was noted that the veteran 
had a history of hypertension for over 10 years.  There was 
no history of chest pains or previous myocardial infarction.  
The veteran complained of a history of headaches in the past 
and of a cerebral bleed in the past.  The impressions were 
hypertension, hypertensive cardiovascular disease, and 
cerebral hemorrhage secondary to hypertension.  

The veteran was hospitalized at Saratoga Community Hospital 
in June 1997 for intracerebral hemorrhage, probably secondary 
to hypertension.  The final diagnoses included hypertensive 
heart disease, hemianopsia, hemiplegia, and esophoria.  

In hearing testimony before the Board in November 1997, and 
in testimony during hearings at the RO in April 1996 and 
August 2000 and consistent with written communications from 
the veteran, his spouse and representative, it was contended 
that the service-connected ankle disorder caused such severe 
pain that it resulted in high blood pressure.  It was further 
argued that this sent the veteran on a downhill course 
regarding his general medical condition, that he then had a 
cerebrovascular accident and the resulting necessity of 
taking additional medication along with other factors related 
to residuals of the cerebrovascular accident caused a 
psychiatric disorder, which has also been described as a mood 
disorder.  In support thereof, medical literature has been 
submitted regarding the effects of pain on the human body.  

In a statement received in December 1997, Dr. Higgwe noted 
that the veteran was contending that the foot problems he had 
had caused an increase in high blood pressure which sent his 
overall health on a downhill slope.  Dr. Higgwe opined that 
any pain anywhere could more or less cause increased blood 
pressure and other medical problems.  To Dr. Higgwe's 
knowledge any physical change could necessitate increase in 
blood pressure and one could develop any possible medical 
problems.  

On VA cardiovascular examination in July 1998, it was noted 
that the veteran had an established diagnosis of hypertension 
of seven years' duration and had been on Vasotec.  It was 
also noted that the veteran had worn a support shoe with 
braces for over 10 years following a right ankle fracture in 
service.  His past medical history was significant for a 
left-sided cerebrovascular accident with right hemiparesis 
and partial aphasia.  There were diagnoses of hypertension, 
well controlled blood pressure; right hemiparesis with 
partial aphasia, status post cerebrovascular accident, near 
total recovery; and old fracture of the right ankle.  
Regarding the veteran's claim that his hypertension was due 
to the fracture of the right ankle sustained in service, the 
examiner stated that his hypertension was not related to the 
ankle fracture.  The examiner commented that it was an 
independent disease process involving the peripheral blood 
vessels and the heart.  

On VA orthopedic examination in April 1999, the veteran 
complained of a painful right ankle which made it difficult 
for him to walk a long distance.  Reportedly, it was even 
difficult for him to balance himself and he needed a cane to 
walk and for support.  He had used a double iron ankle brace 
for the past 15 years.  On physical examination, the veteran 
walked slowly with the double iron brace.  He was 66 inches 
tall and weighed 200 pounds.  The brace was removed and the 
ankle was examined.  There was a long lateral surgical scar 
which was well healed.  The veteran complained of pain on 
palpation.  Active movement of the ankle was 10 degrees of 
dorsiflexion and 10 degrees of plantar flexion.  However, 
passively the movement was 15 degrees of dorsiflexion, 
20 degrees of plantar flexion, 5 degrees of inversion, and 
5 degrees of eversion.  During the motion, the veteran 
complained of pain.  The ankle pulse was palpable.  X-rays of 
the right ankle showed an old healed fracture of the distal 
fibula.  There was an arthritic condition of the right ankle 
with incongruity of the tibiotalar joint and sclerosis.  The 
diagnosis was status post right ankle injury with healed 
fracture of the distal fibula and post-traumatic arthritis of 
the right ankle.  

When the veteran had a hypertension examination by the VA in 
April 1999, his blood pressure was 140/86.  By then, there 
was no speech abnormality and no dysarthria.  He walked with 
the support of a cane.  His diagnosis was long-standing 
hypertension, well-controlled blood pressure with 
antihypertensive therapy.  There was also a diagnosis of 
status post cerebrovascular accident, near total recovery.  
The examiner reviewed the claims folder and the opinion from 
the Golden Foot Clinic.  It was noted that the veteran had a 
long-standing history of hypertension; that pain in any part 
of the body may transiently increase the blood pressure, but 
it does not cause hypertension and does not require any long-
term treatment.  The veteran's hypertension was described as 
an independent disease process which was not related to the 
pain the veteran is suffering from regarding the old healed 
ankle fracture.  

On VA psychiatric examination in April 1999, it was reported 
that the veteran had had approximately two inpatient 
hospitalizations for psychiatric symptoms.  According to the 
veteran's spouse his treatment was secondary to feelings of 
incompetence in providing for his family, reportedly because 
his ankle pain made him unemployable.  She reported that he 
was particularly distraught in 1979 after they lost the house 
due to nonpayment.  The veteran's most recent hospitalization 
was in 1992 or 1993.  The stay was brief, and neither the 
veteran nor his spouse could recall the reason for the 
hospitalization.  Reportedly, he also obtained outpatient 
treatment at the Miami VA Medical Center.  In early 1997, the 
veteran suffered three strokes.  He sustained right 
hemiparesis and some difficulty regarding speech.  Since the 
strokes the veteran's spouse described him as becoming more 
suspicious, argumentative and apathetic at times.  When asked 
if he was bothered by his ankle pain, the veteran replied 
that he got upset when he was unable to get the medications 
to get the pain out.  Reportedly, he used Tylenol No. 4, four 
per day, for pain control, but reportedly discontinued this 
practice a few years ago.  The veteran described crying 
spells for which he did not feel sadness but nonetheless 
could not stop crying.  The veteran's spouse stated that the 
crying spells began after his strokes.  The veteran denied 
feeling nervous or having panic attacks.  He admitted to 
feeling jittery 2 to 3 times per day.  When asked if he felt 
sad at times, he stated that his neighbors bothered both 
himself and his spouse.

During the examination, the veteran denied experiencing 
hallucinations or suicidal or homicidal ideations.  
Delusional thinking was not observed by the examiner or 
acknowledged by the veteran.  His appetite was good and he 
had gained weight.  He had not worked since having his 
strokes.  The examiner opined that the veteran currently 
appears to only experience psychological symptoms relating to 
his recent strokes.  He did not admit to having psychological 
reaction secondary to his ankle pain.  The examiner felt that 
the crying spells might be emotional incontinence resulting 
from his left hemisphere stroke.  The veteran did not appear 
competent to manage his own financial affairs at the time of 
the examination.  The diagnosis was mood disorder secondary 
to a general medical condition, stroke. 

A VA field examiner's report, dated in October 1999, was 
directed to the veteran's competency.  As a result of this 
report the veteran was found incompetent for VA benefit 
payments.  

The veteran and his spouse testified at a hearing at the RO 
in August 2000 that the statement from Dr. Little which they 
presented was support for a finding that the veteran's 
service-connected residuals of right ankle fracture were more 
disabling that currently rated.  During the hearing, the 
veteran described his pain at a level of 9 on a scale of 1 to 
10.  He testified that when he took his medication the pain 
abated to a level 7.  The veteran described constant pain in 
the ankle which required that he wear a brace constantly.  He 
reported that he fell when using the stairs without his 
brace.  He described this as occurring twice a month.  He 
further testified that he had a lot of swelling around the 
ankle and the foot.  He described his situation as having no 
use of his foot.  The veteran's spouse testified that the 
veteran's condition was worse in the wintertime; that he 
could just be standing and his ankle would give way.  He was 
always complaining about pain and swelling; and that they had 
to use a foot massager to ease the pain and get some of the 
swelling down.  The veteran further testified that he used a 
cane regularly to prevent falling.  The veteran's spouse 
further testified that the veteran's physician said that pain 
from the ankle caused the veteran's blood pressure to go high 
resulting in a stroke, and that his blood pressure problems 
started after he was having an excessive amount of pain.  In 
a closing statement, the veteran's representative contended 
that because the veteran had footdrop and a constant 
necessity to use a brace, a 40 percent evaluation was 
warranted for the right ankle disability.  

The letter which the veteran presented at the hearing was 
from Ronald E. Little, M.D.  Dr. Little reported in December 
1999 that the veteran was seen the previous month.  The 
veteran stated that he injured his right leg while he was in 
a parachute jump in 1957 and had developed arthritis in his 
syndesmotic joint with effusion and footdrop.  He wore a 
brace, could not flex his foot and complained of pain in the 
right ankle, swelling and inability to dorsiflex the foot.  
Dr. Little further reported that X-rays revealed arthritis in 
the syndesmotic ligament as well as effusion.  The veteran 
was maintained on mild analgesics, and he was instructed to 
return in six months for reevaluation.  

On VA orthopedic examination in September 2000, the veteran 
complained of pain in the right ankle and also footdrop, 
which was reportedly worse the last 2 or 3 years when he had 
had to use an ankle brace.  He stated that he would lose 
balance and fall if he did not wear the brace, and that he 
had to use a cane.  Tylenol tablets and sometimes aspirin 
helped with his pain.  He gave a history of strokes on three 
occasions, 2 1/2 years prior to the examination.  He stated 
that they had affected his right side and that even now he 
needed help getting in and out of the car.  His employment 
history was that after service he had driven a cab and also 
worked at a rental car company.  His ankle problems with pain 
caused difficulty driving the cab.  He had consulted a 
physician who advised him to use medication and a stirrup 
ankle brace, which he had been using since 1964.  

On physical examination, the veteran walked with a normal 
heel to toe gait using a cane.  His equilibrium was 
satisfactory.  There was no atrophy of the musculature on 
either side of the right ankle and leg.  Leg measurements 
were 16 inches at the identical level, bilaterally.  The 
right ankle was normally aligned without any deformity.  The 
ankle was held in a neutral position.  The veteran resented 
the examiner touching the ankle.  The veteran complained of 
severe pain as he held the ankle in a neutral position.  The 
examiner did not see any footdrop.  There was no active 
movement either in flexion or extension.  There was mild 
extension of the toes possible.  Passively, the ankle motion 
was 10 degrees with complaint of severe pain during the 
entire range of motion.  Flexion was also with a complaint of 
pain and was limited to 15 degrees.  Inversion was also 
accomplished with a complaint of pain and was limited to 
10 degrees.  Eversion was to 0 degrees.  The ankle pulses 
were palpable.  There was no spasticity of the leg or knee 
joint.  Knee motion was full and active.  Deep tendon 
reflexes were normal and the plantar reflex was flexor.  
There was no clonus on either side.  X-rays of the right 
ankle revealed status post fracture in the distal tibia and 
fibula in the ankle without any gross deformity or 
abnormality.  There appeared to be minor calcination at the 
tibia-fibula joint producing syndesmosis.  There was no 
evidence of arthritis of the talotibial joint.  The diagnosis 
was history of injury to the right ankle with surgery for 
fracture.  

The examiner opined that there was no evidence of clinical or 
pathological footdrop.  The examiner did not find any 
impaired mobility which could be construed as due to 
residuals of any stroke.  The clinical presentation of pain 
during the examination was inconsistent with the objective 
findings.  In the examiner's opinion, there should not be any 
limitation of activity imposed by the service-connected right 
ankle injury.  This was determined on the basis of the 
medical history and also on the point of view of the veteran 
working or seeking to work.  It was opined that, purely on 
the basis of the service-connected right ankle condition, 
there should not be any effects on his day-to-day activity.  
The examiner further reported that he could not find any 
pathological condition to justify use of a stirrup ankle 
brace.  It was not possible to give any opinion on the 
disability or limitation of functional ability during any 
flare-up because of the lack of any history.  In the opinion 
of the examiner the clinical evidence does not support the 
severity of the pain complaints.  Reportedly, the joint 
exhibited lack of movement due to lack of participation on 
the basis of voiced complaint of pain.  

The contemporaneous radiology report reflects that there was 
evidence of old healed fracture of the distal right fibula 
with the bony fragment slightly angulated posteriorly.  The 
tibia was intact and was unremarkable.  The ankle joint 
showed slight widening on the lateral aspect and slight 
instability of the ankle joint.  There was minimal spur 
formation involving the superior patella tendinous insertion 
on the calcaneus.  

II.  Legal Analysis for Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (2000).  
Where a veteran served continuously for 90 days or more 
during peacetime service after December 31, 1946, and 
hypertension or cardiovascular disease becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Also, disability which is proximately due to or the result of 
a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2000).  Furthermore, when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to that aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Here, there has been no claim by or on behalf of the veteran 
that he is entitled to service connection for the disorders 
for which service connection is claimed, on a direct basis, 
and the objective evidence confirms that the claimed 
disabilities were not incurred or aggravated during service 
and were not present until many years after the veteran's 
service discharge.  It is contended that the veteran 
developed the disorders for which service connection is 
claimed as a result of the severe pain he experienced as the 
result of the service-connected ankle disability, the 
necessity for taking analgesic medications to combat the 
pain, and the subsequent development of hypertension which 
eventually resulted in a cerebrovascular accident and 
psychiatric disability which followed.  While the veteran and 
other lay witness may describe the veteran's symptoms, where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to that effect 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  In 
essence, the question becomes whether there is a current 
medical opinion or medical diagnosis establishing that the 
veteran has the claimed disabilities secondary to pain or to 
medication taken for treatment of the service-connected ankle 
disorder.  

Under 38 C.F.R. § 3.310 the veteran would be entitled to 
service connection on a secondary basis for any of the 
claimed disabilities if he developed such a chronic 
disability due to his service-connected ankle disability.  
The concept of secondary service connection includes the 
development of a disability due to the use of medications to 
control the pain, or any other manifestation, of a service-
connected disability, whether those medications were 
prescription or non-prescription, or provided by VA or 
another source.  

In this case, despite the contentions of appellant, there is 
no clear clinical support for a conclusion that any of the 
disorders for which service connection is claimed are 
proximately due to or the result of the service-connected 
right ankle fracture, any residuals thereof, or the 
medication taken for the ankle condition.  None of these 
disorders for which service connection is claimed have been 
shown by objective evidence to be of service origin, or 
proximately due to or the result of the service connected 
ankle disability, including the medication taken for the 
symptoms it produced.  

Although the veteran alleged that his hypertension was caused 
by his ankle disability, his support for that conclusion is a 
statement from a podiatrist which he submitted which 
reflected, in part, that pain from the ankle could affect 
blood pressure readings.  This statement, when read carefully 
does not support a causal relationship.  The veteran's claims 
folder was referred for review by VA cardiovascular 
specialists who provided strong support against the 
contention.  Two such examiners concluded that there is no 
proximate relationship between the veteran's hypertension and 
his left ankle disability.  They also opined that although 
pain may transiently increase blood pressure, it does not 
cause hypertension and does not require any long-term 
treatment.  It was further observed that the veteran's 
hypertension was an independent disease process which was not 
related to the pain the veteran suffered from his old healed 
ankle fracture residuals.  It is the judgment of the Board 
that the great weight of the clinical evidence is against the 
claim that there is any causal relationship between the 
service-connected ankle injury residuals and the veteran's 
development of hypertension.  
Also, it is clear from both VA and private medical sources 
that the veteran's cerebrovascular accident and its residuals 
was caused by the nonservice-connected hypertension.  
Further, the clinical evidence supports the conclusion that 
the veteran's emotional difficulties, initially manifested 
years after service and unrelated thereto, flowed from the 
cerebrovascular accident.  In the aggregate, the objective 
evidence clearly supports this chain of events and is 
directly opposed to the contentions advanced in support of 
the claim.  The objective evidence confirms that it was the 
nonservice-connected hypertension which caused the 
cerebrovascular accident and that this subsequently resulted 
in emotional distress.  There is no clinically supportable 
evidence that any of these disorders or any residual thereof 
is of service origin or is otherwise causally related to the 
service-connected right ankle disability or its treatment.  

The VA examination report of April 1999 clearly reflects that 
the veteran appeared to only experience psychological 
symptoms related to his recent strokes and not as a result of 
a psychological reaction secondary to his ankle pain.  In 
fact, it was offered that his crying spells might be 
emotional incontinence resulting from his left hemisphere 
stroke, but since service connection was not warranted for 
stroke residuals, no relationship between any psychiatric 
disorder and any service-connected condition has been 
established.  

The Board has also considered whether service connection for 
some portion of any of these claimed disabilities is in order 
pursuant to Allen v. Brown, 7 Vet. App. 439 (1995).  That is, 
is he entitled to a finding of service connection based on 
aggravation of a non-service-connected disability due to the 
pain, or the medication taken to alleviate pain from his 
service-connected ankle disorder.  While there has been some 
reference to a possible increase in blood pressure, when pain 
increases, such a transient change would only constitute a 
symptomatic manifestation, and it does not constitute an 
aggravation, a permanent increase in the level of severity of 
the underlying disability.  There is no medical evidence that 
it is implicated to any degree in raising the severity of any 
of the disabilities.  In the judgment of the Board, this 
absence of support for an aggravation theory, (the Allen 
standard as set forth above) does not allow for a favorable 
decision.  The medical evidence reflects that the disorders 
for which service connection is claimed are nonservice-
connected disabilities which are all unrelated to the 
service-connected right ankle disability or treatment related 
thereto, and have not been aggravated by the ankle condition.  

Accordingly, it is the decision of the Board that the 
veteran's service-connected ankle condition has not caused or 
aggravated any additional disability for which service 
connection is claimed.  For these reasons, the veteran is not 
entitled to service connection for any of the claimed 
disabilities.  It is further the judgment of the Board that 
the preponderance of the evidence is against the claim and 
that there is no doubt to be resolved in favor of the 
veteran.  38 U.S.C.A. § 5107.  

II.  Legal Analysis for Rating the Ankle Disability

The Board observes that VA shall make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The Board 
finds that all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO, and 
no further development is necessary in order to comply with 
the VA's statutory duty to assist the veteran with the 
development of facts pertinent to his claim.  Specifically, 
the veteran has been afforded multiple orthopedic 
examinations by the VA, and records of reported treatment 
have been obtained.  The record contains the veteran's 
service records, post-service VA and non-VA treatment 
reports, VA examination reports with relevant medical 
opinions, service department reports, and statements and 
transcripts of hearing testimony from the veteran, testimony 
from his spouse, and supporting statements and other lay 
evidence.  Additionally, the veteran and interested parties 
have been apprised of additional support available in regard 
to the claim, and there has been no response requesting such 
assistance.  Accordingly, it is the judgment of the Board 
that the VA has made all reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disability at issue here.  Disability ratings are determined 
by applying the criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule), found in 38 C.F.R. 
Part 4 (2000).  The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.10 (2000).  

Separate diagnostic codes identify the various disabilities.  
If there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2000).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal, beyond that which has currently been 
reported herein.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Also, when evaluating a service-connected disability 
involving the musculoskeletal system, adequate consideration 
must be given to whether the rating addresses functional loss 
due to pain under 38 C.F.R. § 4.40, and functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Section 4.40 provides that it is essential 
that any examination on which the ratings are based 
adequately portray any functional loss which may be due to 
pain, and the impact of the pain must be considered in making 
a rating determination.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996) and Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997).  

Further, the Board has considered the current descriptions 
for the rated disability of the veteran's right lower 
extremity to determine if they are consistent with 38 C.F.R. 
§ 4.14, the recent medical reports, and the Court of Appeals 
for Veterans Claims (Court) imposed requirement to consider 
and rate all symptomatic manifestations.  

Malunion of the tibia and fibula of either lower extremity 
warrants a 10 percent evaluation when the disability results 
in slight knee or ankle disability, and a 20 percent 
evaluation when the disability results in moderate knee or 
ankle disability.  A 30 percent evaluation is the maximum 
rating which can be assigned, and it requires that malunion 
produce marked knee or ankle disability.  Nonunion of the 
tibia and fibula of either lower extremity warrants a 40 
percent evaluation if there is loose motion requiring a 
brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  It is the 
veteran's primary contention regarding this increased rating 
issue that he has both nonunion with loose motion and the 
necessity for wearing a brace.  

Ankylosis of the ankle is rated under Diagnostic Code 5270.  
If the ankle is ankylosed in plantar flexion at more than 40 
degrees or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion or eversion deformity, a 40 
percent rating may be assigned.  If the ankylosis is in 
plantar flexion between 30 and 40 degrees or in dorsiflexion 
between 0 and 10 degrees, a 30 percent rating may be 
assigned.  Ankylosis in plantar flexion less than 30 degrees 
is rated as 20 percent disabling. 38 C.F.R. § 4.71a, 
Diagnostic Code 5270.

Marked limitation of motion of the ankle may be rated as 20 
percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5271.  

In this case the evidence, as revealed most succinctly in the 
recent orthopedic examination report of September 2000, 
reflects that the veteran continues to complain of pain in 
the right ankle and also footdrop, but the recent VA 
examiners did not find any clinical support for the existence 
of footdrop.  The veteran related that he would lose balance 
and fall if he did not wear the brace, and that he had to use 
a cane.  However on physical examination, the veteran walked 
with a normal heel to toe gait using a cane and his 
equilibrium was satisfactory.  There was no atrophy of the 
musculature on either side of the right ankle and leg.  The 
right ankle was normally aligned without any deformity.  The 
skin was healthy and the two surgical scars were well healed.  
The veteran complained of severe pain to touch and on range 
of motion testing.  Range of motion findings were as reported 
above, but they were subject to additional comment by the 
examiner as discussed below.  X-rays of the right ankle were 
interpreted as revealing status post fracture in the distal 
tibia and fibula in the ankle without any gross deformity or 
abnormality.  There appeared to be minor calcination at the 
tibia-fibula joint producing syndesmosis.  There was no 
evidence of arthritis of the talotibial joint.  The diagnosis 
was history of injury to the right ankle with surgery for 
fracture.  The Board has considered this finding in light of 
the previous objective findings in service, by the VA and 
private practitioners that the veteran has arthritis as a 
residual of trauma to the right ankle.  The impact of this is 
further discussed below.  

The examiner in 2000 observed that there was no evidence of 
clinical or pathological footdrop; that the clinical 
presentation of pain during the examination was inconsistent 
with the objective findings; and that there should not be any 
limitation of activity imposed by the service-connected right 
ankle injury.  These comments were based on the medical 
history and also on the point of view of the veteran working 
or seeking to work.  It was opined that, purely on the basis 
of the service-connected right ankle condition, there should 
not be any effects on his day-to-day activity.  The examiner 
further reported that no pathological condition was found to 
justify use of a stirrup ankle brace.  Reportedly, it was not 
possible to give any opinion on the disability or limitation 
of functional ability during any flare-up because of the lack 
of any history.  The examiner opined that the clinical 
evidence did not support the severity of the pain complaints, 
and that the joint exhibited lack of movement due to lack of 
participation on the basis of the expressed complaint of 
pain.  

It is the judgment of the Board that the clinical findings 
are strongly weighted against the veteran's entitlement to an 
increased right ankle disability rating.  The primary factor 
against an increased rating is that the most recent VA 
examination does not show nonunion of the tibia and fibula 
with loose motion as to warrant an increase under 38 C.F.R. § 
4.71a, Diagnostic Code 5262, and it has been specifically 
found that a brace is not required.  In the absence of 
evidence of nonunion and loose motion, the requirements for a 
40 percent evaluation are simply not met, or even remotely 
approximated.  

Precedent opinions by the VA General Counsel provide for 
separate ratings for arthritis.  Diagnostic Codes 5003, 5010.  
VAOPGCPREC 9-98 and 23-97.  But here, although there is no 
evidence of malunion, the veteran's current 30 percent rating 
is only warranted when there is malunion with marked ankle 
instability.  An alternative rating based on the finding of 
arthritis would have to be based on limitation of motion, and 
even severe limitation of motion of an ankle can only be 
rated as 20 percent disabling.  A third possibility, a rating 
under Code 5270 for ankylosis, rather than the current rating 
under Code 5262 would be possible, if we consider the 
essential absence of pain-free motion, as subjectively 
reported, to be analogous to ankylosis.  But the ankle is 
held in a neutral position which would be consistent with the 
20 percent, and certainly not more than the 30 percent rating 
requirements under Code 5270.  In light of the examiner's 
comments, it is clear that malunion with marked instability 
is not present, but in any event the absence of objective 
evidence of nonunion with loose motion requiring a brace is 
clearly against the assignment of a disability rating in 
excess of 30 percent.  In short, even though the application 
of Diagnostic Code 5262 is somewhat questionable based on the 
symptoms and manifestations shown, the application of any 
other possibly more applicable Diagnostic Code would not 
result in a higher rating.  The examiner's detailed comments 
in the cited examination report are clearly against the claim 
for an increased disability rating for the service-connected 
ankle disability under any applicable Diagnostic Code.  On 
the basis of the foregoing and in consideration of the 
overall disability picture, the Board does not find any 
objective evidence of ankle impairment that would warrant an 
evaluation in excess of the current 30 percent disability 
evaluation.  

The veteran's right ankle disability has been described for 
years as productive of extreme pain, but the most recent 
objective evidence is not supportive of entitlement to an 
increased disability rating.  The absence of nonunion with 
loose motion requiring the use of a brace precludes a 
schedular evaluation in excess of 30 percent from being 
assigned.  The Board has considered whether any other 
Diagnostic Code in the Rating Schedule would provide the 
veteran a higher disability rating.  The objective evidence 
is clearly against a higher rating under any Code for the 
numerous reasons provided herein.  Further, the Board does 
not find the evidence to be so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for hypertension as 
secondary to the service-connected residuals of right ankle 
fracture is denied.  

Entitlement to service connection for cerebrovascular 
accident residuals as secondary to the service-connected 
residuals of right ankle fracture is denied.
Entitlement to service connection for a psychiatric disorder 
as secondary to the service-connected residuals of right 
ankle fracture is denied.  

Entitlement to a rating in excess of 30 percent for residuals 
of right ankle fracture is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

